44 N.J. 318 (1965)
208 A.2d 801
IN THE MATTER OF FRANK D. VAN ARSDALE, JR., AN ATTORNEY-AT-LAW.
The Supreme Court of New Jersey.
Argued March 16, 1965.
Decided April 12, 1965.
*319 Mr. Edward D. Bowlby, for the order to show cause.
Mr. Daniel J. Moore argued the cause for respondent.
The opinion of the court was delivered
PER CURIAM.
Respondent, a member of the bar of this State since 1930, was charged by an information filed in the United States District Court for the District of New Jersey with "willfully and knowingly" failing to make his federal income tax returns for the years 1955 through 1958. On November 15, 1963 he pleaded nolo contendere to counts 3 and 4 of the information, covering the calendar years 1957 and 1958. On March 20, 1964 imposition of sentence was suspended and respondent was placed on probation for three years, one condition of probation being that he satisfy his civil tax liability.
Thereafter a complaint of unethical conduct based upon the proceedings in the District Court was filed with the Somerset County Ethics Committee. After hearing thereon the Committee declared the facts with respect to respondent's failure to submit the income tax returns showed unethical and unprofessional conduct. Accordingly the Committee submitted a presentment to this Court stating the nature of the offense requires the imposition of discipline.
Our study of the testimony presented at the ethics committee hearing convinces us that respondent's dereliction and conviction therefor cannot be overlooked by this Court or treated as a matter merely for reprimand. A lawyer's training and knowledge of the law require of him a more sensitive awareness of the need to fulfill his personal obligations under the federal income tax act, than might be expected of the ordinary layman. Respondent's outline of the business and family problems which precipitated his failure to file the required tax returns provides no sufficient legal or ethical excuse for his conduct. Accordingly, he is suspended from the practice of law for one year and until the further order *320 of this Court. In re Hynda, 40 N.J. 586 (1963); In re Wilson, 24 N.J. 277 (1957).
For suspension for one year and until further order  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
Opposed  None.